Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL action is in response to Applicant’s amendment of 11 October 2021. Claims 9-16 are pending and have been considered as follows.
Response to Arguments
	Applicant’s amendments and arguments with respect to the Specification Objections as set forth in the office action of 28 July 2021 have been considered and are persuasive. Therefore, the Specification Objections as set forth in the office action of 28 July 2021 have been withdrawn.
Applicant’s amendments and arguments with respect to the Claim Objections to claims 9 and 16 as set forth in the office action of 28 July 2021 have been considered and are persuasive. Therefore, the Claim Objections to claims 9 and 16 as set forth in the office action of 28 July 2021 have been withdrawn.
The Examiner notes that Applicant did not argue against the claim interpretation under 35 USC 112(f), as such the Examiner assumes that Applicant does not disagree with such interpretation. However, the Examiner has repeated the interpretation under 35 USC 112(f) herein for the terms which 112(f) interpretation still applies for the sake of completeness. Due to the amendments to claim 15, the terms “second device, via a second processor, configured to …”, “third device, via a third processor, configured to 
Applicant’s amendments and arguments with respect to the rejection of claims 9-12 and 14-16 under 35 USC 112(b) as set forth in the office action of 28 July 2021 have been considered and are persuasive. Therefore, the rejection of claims 9-12 and 14-16 under 35 USC 112(b) as set forth in the office action of 28 July 2021 have been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claim 13 under 35 USC 112(b) as set forth in the office action of 28 July 2021 have been considered and are NOT persuasive. Applicant has not amended claim 13 in accordance the 35 USC 112(b) rejection on the record. See 35 USC 112(b) below.
Applicant’s amendments and arguments with respect to the rejection of claims 9-16 under 35 USC 101 as set forth in the office action of 28 July 2021 have been considered and are NOT persuasive. Specifically Applicant argues that “each of the independent claims has been rewritten, as explained above, to better clarify the present claimed subject matter, and it is therefore respectfully requested that the Section 101 rejections be withdrawn for these reasons alone”. Examiner has carefully considered such arguments and respectfully disagrees since the amendments as currently amended (11 October 2021) do not overcome the 35 USC 101 rejection on the record. See 35 USC 101 below for further explanation. 
Applicant’s amendments and arguments with respect to the rejection of claims 9-16 under 35 USC 103 as set forth in the office action of 28 July 2021
Applicant argues- 
claim 9 has been rewritten to better clarify the presently claimed subject matter, so that claim 9 of the present case provides a method for creating a first map, the method comprising: receiving, from a navigation satellite and or a pseudolite, surroundings data values, the surroundings data values representing surroundings of at least one vehicle, the surroundings encompassing a plurality of surroundings features the surroundings data values being detected using a first surroundings sensor system of the at least one vehicle; determining, via a processor, an object class of at least one of the plurality of the surroundings features as a function of the first surroundings sensor system of the at least one vehicle; creating, via the processor, an assignment of the object class to at least one further object class, the at least one further object class being determined from at least another of the plurality of the surroundings features, the another of the plurality of the surroundings features being detectable using a second surroundings sensor system, and the second surroundings sensor system not being identical in configuration to the first surroundings 7Application Serial No. 16/643,325Attorney Docket No. BOSC.P11877US/1001108532Reply to Office Action of July 28, 2021sensor system; and creating, via the processor, the first map as a function of the surroundings data values, based on the assignment; wherein the first map includes a digital map which is present as map data values on a storage medium, and wherein the first map includes multiple map lavers, including at least a radar map laver having a radar map, in which the surroundings data values are encompassed by the radar map being stored together with a radar signature. These features and their benefits are disclosed in the specification. It is therefore believed that any review of the cited texts and Figures of the applied reference(s), does not in any way disclose or suggest the features of claim 9

Examiner’s Response to (i)-
The Examiner has carefully considered Applicant’s arguments. Initially, the Examiner points out that Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references; therefore, Examiner is not sure how the Applicant differentiates the limitations being argued and the references used for them. In an effort to expedite prosecution, Examiner assumes Applicant is mainly focusing on new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues-
it is also respectfully submitted that instead of providing aprimafacie case of obviousness, the Office is simply stating, without any supporting evidence, that it would have been obvious to try the combination asserted by the Office Action … The PTO has the burden under section 103 to establish a prima facie case of obviousness. It can satisfy this burden only by showing some objective teaching in the prior art or that knowledge generally available to one of ordinary skill in the art would lead that individual to combine the relevant teachings of the references. This it has not done. Instead, the Examiner relies on hindsight in reaching his obviousness determination.... One cannot use hindsight reconstruction to pick and choose among isolated disclosures in the prior art to deprecate the claimed invention. Before the PTO may combine the disclosures of two or more prior art references in order to establish prima facie obviousness, there must be some suggestion for doing so, found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. Conspicuously missing from this record is any evidence, other than the PTO's speculation (if it be called evidence) that one of ordinary skill ... would have been motivated to make the modifications ... necessary to arrive at the claimed [invention]. It is believed and respectfully submitted that the Office Actions to date offer no evidence, but only conclusory hindsight, reconstruction and speculation, which these cases have indicated does not constitute evidence that will support a proper obviousness finding. Unsupported assertions are not evidence as to why a person having ordinary skill in the art would be motivated to modify or combine references to provide the claimed subject matter of the claims to address the problems met thereby. Accordingly, the Office must provide proper evidence of a motivation for modifying or combining the references to provide the claimed subject matter. Finally, the present lack of any of the required factual findings forces both Application Serial No. 16/643,325Attorney Docket No. BOSC.P11877US/1001108532Reply to Office Action of July 28, 2021under 35 U.S.C. § 103. any Official Notice is respectfully traversed to the extent that it is maintained and it is requested that the Examiner provide specific evidence to establish those assertions and/or contentions that may be supported by the Official Notices under 37 C.F.R. § 1.104(d)(2) or otherwise. In particular, it is respectfully requested that the Examiner provide an affidavit and/or that the Examiner provide published information concerning these assertions. This is because the § 103 rejections are apparently being based on assertions that draw on facts within the personal knowledge of the Examiner, since no support was provided for these otherwise conclusory and unsupported assertions. (See also MPEP § 2144.03).

Examiner’s Response to (ii)-
	The Examiner has carefully considered Applicant’s arguments and respectfully disagrees. As set forth in the office action of 28 July 2021, the primary reference, Augst, is being used to disclose each and every limitation of independent claim 9 except for the limitation “the second surroundings sensor system not being identical in design to the first surroundings sensor system”. As the claim language is presented, there is no direct connection between such limitation “the second surroundings sensor system not being identical in design to the first surroundings sensor system” and the other limitations recited in the claim which are disclosed by Augst. Under broadest reasonable interpretation, the limitation “the second surroundings sensor system not being identical in design to the first surroundings sensor system” can be interpreted as a general limitation pointing out that when two surroundings sensor systems (first surroundings sensor system and second surroundings sensor system) are being used in an overall system, such two surroundings sensor systems (first surroundings sensor system and second surroundings sensor system) can be not identical in design as compared to each other. Augst discloses an overall system which focuses on two surroundings 

Claim Objections
Claim 10 is objected to because of the following informalities:  “(b) a mobile unit, which includes a drone and/or a mobile terminal, which is associated with the at least one vehicle, which is operated as a function of the first map and/or as a function of the second map and/or as a function of the assignment” appears to be a typographical error and should be “(b) a mobile unit, which includes a drone and/or a mobile terminal, which is associated with the at least one vehicle and which is operated as a function of the first map and/or as a function of the second map and/or as a function of the assignment” or which is operated as a function of the first map and/or as a function of the second map and/or as a function of the assignment” or “(b) a mobile unit, which includes a drone and/or a mobile terminal, which is associated with the at least one vehicle and/or which is operated as a function of the first map and/or as a function of the second map and/or as a function of the assignment”.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities: Claim 15 recites the limitations “second processor”, “third processor” and “fourth processor” even though there is no first processor recited in the claim.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first device configured to …” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite because of the recited limitation “the another of the plurality of the surroundings features” in lines 12-13. Since throughout the claims the recited limitation “the at least another of the plurality of the surroundings features” (e.g. in claims 10 and 12) is being used to refer back to the recited limitation “at least another of the plurality of the surroundings features” in lines 11-12 of claim 9; “the another of the 

Claims 9 and 15 are indefinite because of the recited limitation “receiving, from a navigation satellite and/or a pseudolite, surroundings data values”. It is unclear, to the Examiner; how the surroundings data values which are being detected using a first surroundings sensor system of the at least one vehicle are received from a navigation satellite and/or a pseudolite. Based on Examiner’s understanding and the specification (e.g. end of page 2 and beginning of page 3), the surroundings data values can be received in such a way that the surrounding features are received in conjunction with a respective position and that it is only the position(s) which can be determined by receiving signals from navigation satellites and/or a pseudolites while the surroundings features are detected using a first surroundings sensor system of the at least one vehicle.

Claim 13 is indefinite because of the recited limitation “the object class is determined as a function of the characteristic radar signature”. Since claim 9 previously recites “determining, via a processor, an object class of at least one of the plurality of the surroundings features as a function of the first surroundings sensor system of the at least one vehicle”; it is unclear, to the Examiner, whether Applicant meant to instead recite “the object class is determined further as a function of the characteristic radar signature” in claim 13 or whether the limitation of claim 13 are meant to replace the 
Claim 13 is indefinite because of the recited limitation “a characteristic radar signature”. It is unclear, to the Examiner, whether Applicant is referring to the same radar signature previously recited in claim 9 or not and/or whether characteristic radar signature is in any way connected to radar signature.

Claim 15 is indefinite because of the recited limitation “at least another of the surroundings features” in line 12. Since the recited limitation “the at least another of the plurality of the surroundings features” in lines 12-13 of claim 15 is being used to refer back to the recited limitation “the plurality of the surroundings features” in lines 4-5 of claim 15; “at least another of the surroundings features” in line 12 of claim 15 lacks sufficient antecedent basis due to different wording.

Claims 10-12, 14 and 16 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 9 and 15 recite “[determining, via a processor, /determine] an object class of [the] at least one of CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could determine the various information and data therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claim 15) that the various steps are being executed in a 
This judicial exception is not integrated into a practical application because the combination of additional elements in the claims 9 and 15 “[receiving/receive], from a navigation satellite and/or pseudolite, surroundings data values, the surroundings data values representing surroundings of at least one vehicle, the surroundings encompassing at least one of a plurality of surroundings features, the surroundings data values being detected using a first surroundings sensor system of the at least one vehicle … the at least another of the plurality of the surroundings features being detectable using a second surroundings sensor system, and the second surroundings sensor system not being identical in [configuration/design] to the first surroundings sensor system; and [creating, via the processor, /create] the first map as a function of the surroundings data values, based on the assignment; wherein the first map includes a digital map which is present as map data values on a storage medium, and wherein the first map includes multiple map layers, including at least a radar map layer having a radar map, in which the surroundings data values are encompassed by the radar map being stored together with a radar signature”, do not define the use of mental process concepts in such a manner that sufficiently limits the use of mental process into any practical application. Specifically, the receiving and detecting steps recited in claims 9 and 15 are recited at a high level of generality (i.e., as a general means of receiving and detecting data from a satellite and/or using sensor(s)), and amount to mere data 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in the claims, under their broadest reasonable Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
The dependent claims (10-14 and 16) further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
As such, claims 9-16 are rejected under 35 USC 101, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Augst (DE102015218970A1) in view of Levinson (US9612123B1) in further view of Rohani (US20170307746A1).
Regarding claim 9, Augst discloses a method for creating a first map (see at least abstract, [0028] and [0119]), the method comprising: receiving surroundings data values, the surroundings data values representing surroundings of at least one vehicle, the surroundings encompassing a plurality of surroundings features, the surroundings data values being detected using a first surroundings sensor system of the at least one vehicle (see at least [0006], [0011]-[0013], [0016], [0029], [0041] and [0056]); determining, via a processor, an object class of at least one of the plurality of the surroundings features as a function of the first surroundings sensor system of the at least one vehicle (see at least [0006], [0011]-[0013], [0015], [0019], [0095] and [0107]); creating, via the processor, an assignment of the object class to at least one further object class, the at least one further object class being determined from at least another of the plurality of the surroundings features (see at least [0006], [0010]-[0013], [0017], [0019], [0045]-[0047], [0051], [0055], [0062]-[0064] and [0073]-[0080]), the another of the plurality of the surroundings features being detectable using a second surroundings sensor system (see at least [0005], [0006], [0016] and [0054]); and (see at least abstract, [0006], [0011]-[0013], [0028], [0062]-[0064], [0073]-[0080] and [0119]).
Augst does not explicitly disclose the second surroundings sensor system not being identical in configuration to the first surroundings sensor system. However, such matter is suggested by Levinson (see at least abstract, Col.14 line 46-Col.15 line 20, Col.40 line21-Col.41 line 53 and Col.43 line 41-Col.44 line 19). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Augst to incorporate the teachings of Levinson which teaches the second surroundings sensor system not being identical in design to the first surroundings sensor system since they are both directed to creating maps/models to be used for control of vehicles and incorporating the teachings of Levinson would ensure increased accuracy and thereby increase safety and reliability. Levinson focuses on two sensors not identical in design used by the vehicle in order to reduce errors and maximize efficiency of the system and one of ordinary skill in the art would find it obvious to modify Augst’s teachings and use two sensors which are not identical in design for Augst’s system as well in order to increase efficiency, accuracy and safety and reduce errors of the overall system. For further explanation, see “Examiner’s Response to (ii)“ above.
Augst as modified by Levinson fails to disclose receiving, from a navigation satellite and/or a pseudolite, surroundings data values and wherein the first map includes a digital map which is present as map data values on a storage medium, and wherein the first map includes multiple map layers, including at least a radar map layer (see at least Figure 1, [0040], [0044]-[0048], [0054]-[0057] and [0066]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Augst as modified by Levinson to incorporate the teachings of Rohani which teaches receiving, from a navigation satellite and/or a pseudolite, surroundings data values and wherein the first map includes a digital map which is present as map data values on a storage medium, and wherein the first map includes multiple map layers, including at least a radar map layer having a radar map, in which the surroundings data values are encompassed by the radar map being stored together with a radar signature since they are all directed to using data from more than one surroundings sensor systems for vehicle(s) and incorporation of the teachings of Rohani would increase accuracy and thereby increase efficiency and reliability of the overall system.

Regarding claim 10, Augst as modified by Levinson and Rohani discloses wherein: (i) the at least another of the plurality of the surroundings features is encompassed by a second map, and/or (ii) a step of providing the first map takes place so that: (a) the at least one vehicle, which includes an automated vehicle is operated as a function of the first map and/or as a function of the second map and/or as a function of the assignment, and/or (b) a mobile unit, which includes a drone and/or a mobile terminal, which is associated with the at least one vehicle, which is operated as a function of the first map and/or as a function of the second map and/or as a function of (see at least Augst abstract, [0006], [0011]-[0013], [0028], [0029], [0062]-[0064], [0073]-[0080] and [0119]). 

Regarding claim 11, Augst as modified by Levinson and Rohani discloses wherein the object class is further determined as a function of: (i) a geometrical structure of the at least one of the plurality of the surroundings features, and/or (ii) a material property of the at least one of the plurality of the surroundings features (see at least Augst [0006], [0011]-[0013], [0015], [0019], [0095] and [0107]).

Regarding claim 12, Augst as modified by Levinson and Rohani discloses wherein the assignment of the object class to the at least one further object class is created as a function of: (i) the geometrical structure of the at least one of the plurality of the surroundings features, and/or (ii) a geometrical structure of the at least another of the plurality of the surroundings features (see at least Augst [0006], [0010]-[0013], [0019], [0045]-[0047], [0051], [0055], [0062]-[0064], [0073]-[0080] and [0086]).

Regarding claim 13, Augst as modified by Levinson and Rohani discloses wherein: (i) the first surroundings sensor system includes a radar sensor, the surroundings data values are detected using the radar sensor, the at least one of the plurality of the surroundings features includes a characteristic radar signature, and the object class is determined as a function of the characteristic radar signature, and/or (ii) the second surroundings sensor system includes a video sensor and/or a LIDAR sensor (see at least Augst [0005], [0006], [0016], [0041] and [0054]).

Regarding claim 14, Augst as modified by Levinson and Rohani discloses wherein the assignment is created from the surroundings data values, using: a SLAM method, and/or a correlation method (see at least Augst [0006], [0011]-[0013], [0028], [0062]-[0064], [0073]-[0080] and [0119]).

Regarding claim 15, Augst discloses a device for creating a first map, comprising: a first device; a second device, via a second processor; a third device, via a third processor; and a fourth device, via a fourth processor (see at least abstract, [0006] and [0030]). The rest of claim 15 is commensurate in scope with claim 9. See above for rejection of claim 9.

Regarding claim 16, Augst as modified by Levinson and Rohani discloses wherein the first device includes a transceiver, and wherein each of the processors includes a working memory (see at least Augst abstract, [0006], [0025], [0030], [0041], [0051], [0054], [0075] and [0113]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/S.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667